Citation Nr: 1223320	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  04-30 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected major depression, recurrent, moderate (formerly adjustment disorder with anxiety and depression), to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her counselor





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to January 2002. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for an adjustment disorder with anxiety and depression and assigned a 10 percent rating, effective from January 13, 2002.  The RO in Roanoke, Virginia, currently has jurisdiction over the case.  

The Veteran testified at a video-conference hearing in May 2006.  As the Acting Veterans Law Judge who conducted that hearing is no longer employed at the Board, the Veteran was provided the opportunity to testify at an additional hearing.  She initially stated that she wanted to appear for such a hearing, but then withdrew her request in December 2009.

The Board previously remanded this case in July 2006, October 2009, and December 2010.  In a January 2012 rating decision, the RO granted entitlement to major depression, recurrent, moderate, and combined the previously service-connected adjustment disorder with anxiety and depression, with that disability.  A 50 percent rating was assigned for the overall disability, effective from the date of service connection, January 13, 2002.  

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  


FINDINGS OF FACT

1.  The Veteran's major depression causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.

2.  Prior to May 1, 2008, the Veteran's service-connected major depression prevented her from securing and maintaining substantially gainful employment

3.  From May 1, 2008, the Veteran's service-connected major depression does not prevent her from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for a 70 percent schedular rating for major depression are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  Prior to May 1, 2008, the criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011).

3.  From May 1, 2008, forward, the criteria for entitlement to TDIU are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudication the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in Debary 2002, August 2003, January 2011, and November 2011.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of her and VA's respective responsibilities in obtaining this supporting evidence.  The November 2011 letter also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

With regards to the claim for a higher initial rating for her psychiatric disorder, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  And in Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, a VCAA letter specifically pertinent to the "higher rating" issue was sent in November 2011.  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent her an SOC that contained, in pertinent part, the criteria for establishing her entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the 10 percent she received after appealing the initial rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Veteran has been afforded a hearing before an Acting Veterans Law Judge (VLJ)/ in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The Veteran also volunteered her treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined in March 2011.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of the disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence she should submit to substantiate her claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In April 2002, the Veteran was afforded a VA examination.  She reported that she had disturbed sleep, insomnia, decreased energy, hopelessness and helplessness feelings, and feelings that no one care and that she was mistreated.  She related that she did not have any suicidal plans or intent, forgetfulness, problems concentrating, auditory and visual hallucinations, and manic symptoms.  Mental status examination revealed that the Veteran was cooperative with good eye contact.  There was no psychomotor agitation or retardation.  The Veteran was oriented in all spheres.  Concentration, attention, and memory were all intact.  Speech was normal in rate, volume, and tone.  Thought process was coherent and goal-directed with no flight of ideas, loose associations, or ideas of reference.  Abstractions, judgment, and insight were intact.  The diagnosis was adjustment disorder with depression mood and possible depression.  The Global Assessment of Functioning (GAF) was 60 with a highest GAF of 65 in the past year.  

Ina  January 2003 letter, M. Joyce B. Crawford, M. Ed. indicated that she had been the Veteran's counselor for psychotherapy for three months.  She indicated that the Veteran could not hold down a full-time job for both physical and psychological reasons.  The diagnosis was major depressive disorder, recurrent, severe, without psychotic symptoms.  The Veteran provided a history of having depression and anxiety while in the military.  She also had plantar fasciitis and walked with a limp.  She felt that she had failed to adjust to military life and was generally unsuccessful in that career.  Afterwards, she went to live with her mother and that situation was not agreeable to her.  She was striving toward better mental health and was taking medication.  She was cooperative.  

In July 2003, the Veteran applied for a TDIU rating.  Her VA outpatient records reflected that she was looking for a job.  She also related that she was depressed and  had a poor relationship with her mother.  

In September 2003, the Veteran was afforded another VA examination.  She reported that her mother hated her and that she was not working.  She stated that her psychiatric medication made her nauseous and groggy.  She indicated that she basically slept all day and did not have a life.  She stated that she had lost interest in everything including past interests such as drawing.  The Veteran appeared properly groomed.  On mental status examination, she was cooperative and attentive.  She exhibited no unusual behaviors or psychomotor activity, such as mannerisms, tics, or gestures.  Her speech was normal in rate and volume, but she was difficult to follow.  The examiner had to ask her to repeat words and statements.  Asked about her mood, the Veteran stated that she was sad, depressed, angry, irritable, and bitter.  Her affect was dysphoric.  She sobbed softly throughout the interview.  There was no suicidal ideation.  The Veteran gave no evidence of a thought disorder.  Her memory was intact and she was oriented in all spheres.  Her insight was underdeveloped, but her judgment to avoid common dangers was preserved.  The diagnosis was dysthymic disorder and personality disorder, not otherwise specified.  

In December 2003, the Veteran was denied entitlement to VA vocational rehabilitation benefits due to her disabilities and transportation issues.

In February 2004 and October 2004, letters were received from the Veteran's counselor, Joyce Crawford.  She indicated that the Veteran actually had PTSD with a GAF of 50.  She stated that the Veteran was entirely unable to work.  She discussed the Veteran's history of inservice harassment.  In addition, she indicated that the Veteran's current living situation had deteriorated.

In April 2006, a more comprehensive medical report was received from Ms. Crawford.  At that time, she related that the Veteran's cognitive functioning was well above average.  However, she had mood swings, serious anxiety problems, occasional panic attacks, and major depression.  She frequently had nightmares of fighting and killing.  She had disturbed sleep.  The Veteran denied auditory and visual hallucinations.  She had thought of suicide in the past.  The Veteran stated that her mother and sister were not supportive.  She was presently taking medication.  The counselor thought that she had PTSD.  Ms. Crawford again emphasized that the Veteran was unable to work due to her physical (service-connected feet) and psychiatric disabilities.

In May 2006, the Veteran testified at a Board hearing with her counselor.  The Veteran recalled inservice harassment which made her feel badly.  After service, she related that she went to the hospital for treatment of her depression.  Her counselor related that the Veteran had come to see her for her depression and anxiety.  She indicated that the Veteran did not have her own residence.  Also, at first, her GAF was 60, but it went down to 50.  She stated that the Veteran could not hold down a job, did not trust people, would relive past events and break down, and was generally isolated.  She had been encouraging the Veteran to stretch her boundaries and get out of her house and into the community.  However, the counselor indicated that the Veteran was not emotionally able to handle big groups of people.

In January 2009, the Veteran was afforded a VA examination.  At that time, the examiner noted that the Veteran was demonstrating symptoms of major depression.  She was tearful and reported that she had been experiencing daily crying spells.  She appeared to be anhedonic.  She related hat she was withdrawn socially, although she had been attending work.  She stated that her motivation was a zero.  She described pessimism regarding her future.  She was unable to derive enjoyment from any activity.  Her affect was sad and despondent.  She denied any history of hallucinations, delusions, or mania.  Her speech was clear, goal directed, spontaneous, and of normal pace and volume.  Her content was clear and rational.  The veteran reported that she had been working full-time as a clerk since May 2008.  She detested her job and felt that people did not support her, harassed her, and did not appreciate her.  She did not like her job at all.  When asked why she did not look for another job, she did not respond.  She also described having occasional panic attacks which began when she started her employment.  She was vague about the frequency.  The Veteran indicated that she was living alone and had a boyfriend.  

Mental status examination revealed that the Veteran was clean, well-groomed, and casually dressed.  She was evasive in the interview and only superficially cooperative or was uncooperative.  She was alert, attentive, and oriented in all spheres.  Her affect was of normal intensity and reflected sadness.  She was tearful at time and this appeared genuine.  She reported having daily crying spells.  Her mood was significantly depressed.  Her speech was clear, goal-directed, spontaneous, and of normal pace and volume.  Her thought content was rational.  She denied any history of hallucination or delusions.  Her motivation was poor.  She stated that she hardly slept.  Her appetite was poor.  She denied suicidal ideation, intent, or plan.  She had an incident where she cut herself in the past.  Her insight was poor and her judgment was weak.  The diagnosis was major depressive disorder, moderate, recurrent; anxiety disorder, not otherwise specified.  Her GAF was 55.  The examiner noted that she had been able to handle work social interactions and demands as long as she was not required to work on a frequent and intense basis with others.  

The Veteran subsequently received regular VA psychiatric treatment.  On several occasions in 2009, her GAF was noted to be 30, but on all other occasions, it was 50.  She continuously reported that she was not getting along with her co-workers and was being harassed by them.  Nevertheless, she remained employed and showed up for work.  She did not display any manic or psychotic symptoms on the usual outpatient evaluations, but she had been noted to be a suicide risk.  In particular, in April 2009, she had an incident at work where she began to stab her hand and her abdomen with a ballpoint pen.  Thereafter, she began to be evaluated for self-harm risks.  She also continued to report conflicts in her work place as well as family discord.  On another evaluation, she began drawing on her pants leg.  Medical records reflect that in 2010, she was required to take a couple of days off work due to significant stress issues.

In March 2011, the Veteran was afforded a VA examination.  She was cognitively intact on the mental status examination.  She reported some sleep disturbance.  She denied hallucinations and inappropriate behavior, but reported panic attacks.  She denied suicidal and homicidal thoughts.  Her impulse control was good and there was no violence reported.  The examiner noted that the Veteran had been employed for several years.  She had lost about 3 weeks of work in the past 12 months.  The diagnosis was major depression, recurrent, moderate.  Her GAF was 55.  The examiner felt that there was not total occupational and social impairment due to her psychiatric disorder, but there were deficiencies in most areas, such as judgment, thinking, family relations, work, and mood.  

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9440 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 50 percent rating.  However, the Board finds that the criteria for a 70 percent rating are more nearly approximated for the whole appeal period.  Although her GAF scores have overall indicated moderate impairment, in viewing VA's rating criteria, her symptoms are consistent with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In fact, the March 2011 examiner specifically referenced that level (70 percent) of disability when assessing the Veteran's psychiatric disability, by stating that she had deficiencies in most areas, and describing them.  Her level of disability has been generally consistent over the appeal period and characterized by severe depression, lack of interest, anxiety, and having continuous conflicts with others, both family and in the work place.  She has panic attacks, depression, impulse control issues (the two negative pen episodes), difficulty in adapting to stressful circumstances  such as in her work setting; and a general inability to establish and maintain effective relationships.  However, a higher 100 percent rating is not warranted because she does not have total occupational and social impairment.  The most recent VA examiner specifically stated that she does not have total occupational and social impairment.  Further, the evaluation show that the Veteran does not have symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations.  Her behavior is not grossly inappropriate at most times.  She is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time and place.  She does not have memory loss for names of close relatives, own occupation, or her own name.

Accordingly, the Board concludes that the criteria for a 100 percent schedular rating are not met.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence supports a 70 percent rating, but no higher.  


TDIU

The Veteran also claims that a TDIU is warranted.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), she still may be entitled to a TDIU on an extra-schedular basis, provided she is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not define "substantially gainful employment," VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that she is 100-percent, i.e., totally unemployable is different than requiring she prove that she cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But having said that, the record must reflect that circumstances, apart from 
nonservice-connected conditions and advancing age, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is service connected for major depression, rated as 70 percent disabling, and plantar fasciitis of each foot, with each foot rated as 10 percent disabling.  She therefore meets the schedular criteria.

Thus, in this case, the pertinent question is whether the Veteran's service-connected disabilities prevented her from securing and following substantially gainful employment and when that occurred.  

Prior to May 1, 2008, the Veteran was unemployed.  Her private counselor, a medical professional in the area of psychotherapy, indicated that she was unemployable.  She demonstrated symptoms consistent with that assessment.  The evidence in its totality and giving due consideration to her counselor's opinion, shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected major depression.  Thus, prior to May 1, 2008, a TDIU was warranted.  

However, as of May 1, 2008, the Veteran maintained full-time employment.  She clearly has problems at work and with co-workers, as previously stated.  Nevertheless, she has maintained substantially gainful employment.  Since she has been substantially gainfully employed, a TDIU is not warranted from May 1, 2008, forward.  The Board has granted TDIU benefits effective to this date, which essentially constitutes a full grant of the benefits being sought on appeal as this benefit is not available to an individual involved in substantially gainful employment.  See 38 C.F.R. § 4.16(a); Faust v. West, 13 Vet. App. 342, 356 (2000). 


ORDER

Entitlement to an initial 70 percent schedular disability rating, and not higher, for service-connected major depression, recurrent, moderate is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to May 1, 2008, entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

From May 1, 2008, forward, entitlement to a TDIU is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


